Title: To George Washington from Edmund Pendleton, 11 September 1793
From: Pendleton, Edmund
To: Washington, George


          
            Dear Sir
            Edmundsbury [Va.] Sepr 11. 1793
          
          Being called to a public communication with you, I feel an Indispensible duty &
            inclination to pay you my personal respects at the same time, if it were only to
            reiterate, which I hope is unnecessary, sincere Assurances that neither time, or the
            dirty scriblings with which the public has been lately pestered, have produced the
            smallest abatement in my private Affection for you, or my unlimited confidence in yr
            Public Administration, both which are so rivited as not to be shaken by attacks much
            more weighty than those “Trifles light as Air.” such I hope and beleive is their
            estimation with you, so as to give you no uneasiness.
          
          Sequestered as I am in a manner from the Public world, I know little of what is doing
            in it, further than is retailed in the papers; and those appear to me in most instances
            a source of Partial, false or delusive Information. I find however that the Officer at
            the head of the fiscal department stands charged by some Members from hence, with
            misapplication of the public money, a charge & enquiry which will probably be
            revived & pursued with spirit at next Session—my wish is that it may be probed to
            the bottom, Impartial Justice done and the Public guarded agt all deviations from the
            laws of appropriation, (before the mischief is become considerable, or the practice
            acquires the strength of Custom,) except in extraordinary cases, by order of the
            Executive, and to be communicated to Congress for their approbation.
          I am an Utter stranger to the Gentn at the head of that department, & pretty much
            so to the detail of his Conduct, but I will confess to you Sir, that all his reports on
            Ways & means, from that on the funding System to the present day, have impressed me
            with an Idea of his having made the System of the British Minestry, the model of his
            conduct as assumed American Primate—chusing rather to trust to a monied Interest he has
            created, for the Support of his measures, than to their rectitude—I don’t say these were his motives, but such they appear to me, & I
            fear we shall long feel the effects of the System even if it were now to be changed, wch
            it is supposed would be improper, at least as to the funding System.
          The Nondiscrimination he so much laboured, appeared to me a Sacrifice of the substance
            of Justice to it’s shadow; its effects do throw unearned wealth into a few unmeriting
            hands, instead of diffusing it (after repaying them their purchase money) to those who
            entitled themselves to it by the most Meritorious consideration.
          The assumption of the State debts in a lump before it was ascertained that they were
            created for common benefit (which would make them an equitable charge on the Union)
            seemed to me unaccountable, unless derived from the Secretary’s position that increase
            of public debt is beneficial; A maxim adopted by the British Cabinet, but unsupported by
            reason or other example, & it’s National effects there strangely misrepresented.
          The various kinds & Value of the new Certificates, I see inconveniencies in, but
            can discover no other reason for than to give the rich Speculators at
            or near the Seat of Government an advantage over the distant, uninformed, unwary or
            distressed Citizens and the recommended irredeemable quality, as a means of increasing
            their Credit in circulation, is a paradox of which no Solution has yet Occurred to my
              mind.
          A moderate Impost on all imported articles ad valorem, for the sole purpose of Revenue,
            laid equally through the States, altho’ it would have fallen more heavily on some than
            others, would yet have been unexceptionable, since the inequality would have been the
            effect of the chosen System of each. But to point out particular Articles as the
            subjects of high taxation, either as a Sumptuary regulation, or as a bounty, premium, or
            protecting duty to encourage American Manufactures, appears to Me an improper
            intermedling of Governmt with the labour of the Citizens—peculiarly inconvenient, & producing effects partial & unjust in an Union of
            confederated States, dissimilar in their Systems of employing their labour; And rendring
            the amount of the estimated revenue precarious, which must be dim[in]ished in
            proportion, as the end proposed of prohibiting the importation, is answered, or the
            smugling of it increased by that of the temptation.
          To the Sinking fund & Bank Systems have been attributed the Character of Handmaids
            in the hands of the Secretary, to aid his money’d Interest in accumulating still more
            Wealth to their unbounded Mass, by Speculations: but as
            I don’t throughly understand them, & they seem to be the Subjects of principle
            charge agt him & remain to be Agitated before the proper Tribunal, I will forbear
            any Observations as to them, and proceed to beg pardon for the Liberty I have taken in
            the free expressions of my sentiments on the others: I seldom wish to obtrude my
            Opinions where I am not called by duty, or request to give them—To you, Sir, I can do it
            freely, because I know you will make no improper use of what I say—if there be any hint
            which may be useful & has not occur’d, you will improve it to Public benefit; if
            none such, you will throw by the whole as the well meant reveries of a fireside
            Politician, who never had much Pretensions to the Character of a Statesman, but
            cordially hates all Intrigues, finesse & Stratagems in Government, as well as in
            Private transactions.
          It may be thought that I owe a particular Appology for my freedom in the cases which
            have been sanctioned by Laws, to you who approved them but I can truly say I neither
            meant, nor do I think you involved in the mistaken Policy, if it was
            such; and as this may seem as great a paradox as that I have imputed to the Secretary, I
            will at Least attempt it’s Solution, as thus—I ever considered Your modified Negative
            upon the Laws, tho’ useful, as the most delicate part of the Presidential duty, (until
            the preservation of Neutrality in the present situation of things Occur’d.) For one man
            to set up his Opinion agt that of a Majority of two numerous bodies, representing the
            people to be governed by a law, & on that ground only to disapprove a law so Passed,
            would be very disagreable & no doubt much complained of: I always considered the
            Power as intended to be exercised on great Occasions, either when A law violates the
            Constitution (& so it has been once exercised, I believe wth general
              Approbation) or is produced by sudden heat of Parties.
            I therefore do not consider your suffering an Act to pass, as a proof that you would as
            a Member have voted for it, but to evince that you do not judge it a case in wch the
            Constitution meant you should interpose yr Negative. If this Solution don’t furnish my
            Appology, I know I shall find one in yr Candor, & on that I rest.
          I am sorry to hear that Philadelphia is visited by a Pestilential fever, &
            cordially wish you may escape it, for your own Sake & that of mankind. After
            strugling for 8 years through various complaints apparently of a Chronic kind, I find
            myself tolerably easy, except as to lameness & the effects of 72, an old age for a
            man who has spent upwards of 50 of them in a Stretch of his mental powers, tho’ not
            equal to Mansfield or Franklin.
          That you may Long Continue here & happy, & when removed from this, experience
            increased & never ending Felicity in a better Countrey; & that the good Mrs
            Washington may participate in both, is the Cordial wish of Millions, but of none more
            so, than of My Dr Sir Yr ever Affectionate & mo. Obt Servt
          
            Edmd Pendleton
          
        